Citation Nr: 1502205	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from April 1947 to March 1953.  The Veteran died in August 2010.  The appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2014 decision, the Board denied Dependency and Indemnity Compensation pursuant to 38 U.S.C. § 1318 and remanded the claim for service connection for the cause of the Veteran's death for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the remand portion of the July 2014 decision, the Board requested a medical opinion on whether the Veteran's cause of death was related to active service or a service-connected disability.  The Veteran's death certificate lists pneumonia as the cause of death, with other contributing conditions of chronic obstructive pulmonary disease, coronary artery disease, and diabetes.  At the time of death, service connection was in effect for posttraumatic stress disorder (PTSD), cold injury residuals of both feet, and cold injury residuals of both hands, with a combined rating for compensation of 90 percent as of January 30, 2004.  While a medical opinion was obtained from a VA physician in August 2014, the Board finds that it is incomplete.  

The physician noted that the Veteran's service medical records showed a May 1947 admission diagnosis of nasopharyngitis rule out pneumonia, with subsequent resolution of symptoms later that month and a final diagnosis of nasopharyngitis.  The physician stated that it appeared that the initial suspicion of pneumonia was not confirmed, the nasopharyngitis being an acute and transitory condition that resolved without residual disability.  The physician also stated there was no other mention of pulmonary problems in the service medical records or evidence of a chronic or recurrent respiratory condition.  The physician then opined that the pneumonia that caused the Veteran's death had not been incurred in or aggravated by active service, or related to the diagnosis of "rule out pneumonia" in May 1947.  

While the physician stated there was no other mention of pulmonary problems in the service medical records or evidence of a chronic or recurrent respiratory condition, an October 1952 service clinical record shows a history of lobar pneumonia in 1947 that was treated with penicillin with good results except for the Veteran's report of being more susceptible to colds and sore throats since that time.  It does not appear that the physician considered that record and it is unclear whether that consideration would have resulted in a different opinion.  

The physician also opined that the Veteran's service-connected disabilities did not cause or contribute to cause his death, noting that PTSD and cold injuries had no etiological implications in the development of pneumonia, chronic obstructive pulmonary disease, coronary artery disease, or diabetes.  However, the physician did not provide an opinion on whether the pneumonia that caused the Veteran's death had been aggravated by any of the service-connected disabilities.  

Thus, the Veteran's claims file should be returned to the physician for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Arrange for the Veteran's claims file to be reviewed by the physician who provided the August 2014 VA medical opinion for an addendum.  The physician should provide a complete rationale for all conclusions.  If that physician is unavailable, request that the opinions be provided by another physician.  Specifically, the physician should address the following.

(a) The physician should review the October 1952 service clinical record showing a history of being more susceptible to colds and sore throats since the lobar pneumonia in 1947, and determine whether any change is warranted in the prior opinion that the pneumonia that caused the Veteran's death had not been incurred in or aggravated by active service, or related to the diagnosis of "rule out pneumonia" in May 1947.  

(b) The physician should state whether it is at least as likely as not (50 percent or greater probability) that the pneumonia that caused the Veteran's death was aggravated (worsened beyond the natural progress of the disease) by any of the service-connected disabilities of PTSD, cold injury residuals of both feet, and cold injury residuals of both hands.

2.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

